Citation Nr: 9926896	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







REMAND

The veteran had active service from August 1992 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1998.  Although the issue was characterized by the 
RO as "entitlement to service connection for vascular 
headaches claimed as migraine headaches," vascular headaches 
and migraines are synonymous.  STEDMAN'S MEDICAL DICTIONARY 764 
(26th ed. 1995), see also at 1117, DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1038 (27th ed., 1988).  Consequently, since both the 
veteran's claim and the rating schedule refer to migraines, 
the issue will be characterized as such.

The veteran contends that migraine headaches, which he 
acknowledges existed prior to service, increased in duration 
and severity during service, and have continued since 
service.  The RO denied the claim on the basis that 
aggravation of a preexisting disability had not been shown.  

However, as a threshold matter, it must be determined whether 
the veteran has met his initial obligation of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  In a recent decision, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") held that, "absent the submission 
and establishment of a well-grounded claim, [VA] cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim."  Morton v. West, 12 Vet.App. 477 
(1999) (emphasis added).  

Previously, VA policy was to develop claims prior to a 
determination as to whether the claim was well-grounded, as 
set forth in various provisions of the VA ADJUDICATION PROCEDURE 
MANUAL, M21-1.  However, pursuant to the Morton decision, 
these provisions were rescinded in August 1999, and the RO 
has instead adopted a procedure of notifying the veteran of 
the elements required to establish a well-grounded claim.  
See also Robinette v. Brown, 8 Vet.App. 69 (1995) (VA has a 
duty, pursuant to 38 U.S.C. § 5103(a), to notify a claimant 
of what is necessary to complete an application, prior to a 
determination as to whether the claim is well-grounded).  In 
addition, the statement of the case is required to contain a 
summary of the applicable law and regulations, and their 
effect on his decision.  38 C.F.R. § 19.29(b) (1998).  

In this case, the veteran was only informed that there must 
be objective evidence of permanent worsening of a preexisting 
condition.  He was not provided citation to the relevant 
legal authority pertaining to service connection by 
aggravation.  Moreover, he was not informed of the threshold 
requirement that he submit a well-grounded claim, or of the 
elements required to establish a well-grounded claim.  Prior 
to a decision in this case, these procedural defects must be 
rectified.  

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Maxson v. West, 12 Vet.App. 453 
(1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  Since 
this case involves a preexisting disorder, the second element 
requires competent evidence of an increase in the severity of 
a disorder in service.  Maxson.  "Competent" evidence may 
be lay evidence in circumstances in which the determinative 
issue does not require medical expertise, such as the 
occurrence of an injury or the recounting of symptoms.  
Cohen, at 137; Heuer v. Brown, 7 Vet.App. 379 (1995).  
However, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered "competent."  Cohen, at 137; Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

The extent to which a veteran is competent to provide 
evidence of inservice aggravation is not settled.  See 
Maxson; Routen v. Brown, 10 Vet.App. 183 (1997); Hunt v. 
Derwinski, 1 Vet.App. 292 (1991); c.f. Falzone v. Brown, 8 
Vet.App. 398 (1995).  In Routen, the Court held, in an issue 
involving psoriasis, that a layperson was "generally not 
cable of opining on matters requiring medical knowledge, such 
as the condition causing or aggravating [his] symptoms."  
Routen, at 186.  On the other hand, in a case involving pes 
planus, the Court noted that the veteran's statements that 
his condition had worsened in service were competent.  
Falzone, at 406.  In the instant case, the veteran is 
competent to state that his headaches had become more severe 
and frequent.  Further, the service medical records diagnosed 
these symptoms, as described by the veteran, as chronic 
migraines or vascular headaches.  Thus, there is competent 
evidence of an increase in symptomatology.  However, 
intermittent flare-ups during service of a preexisting 
disability are not alone sufficient to establish aggravation; 
there must be evidence that the underlying condition, not 
just the symptoms, is worsened.  Verdon v. Brown, 8 Vet.App. 
529 (1996); Hunt v. Derwinski, 1 Vet.App. 292 (1991).  Thus, 
the veteran's competence to state that the underlying 
migraine disability was worsened in service has not been 
definitively settled, and the veteran would be advised to 
submit medical evidence, if possible.  

Moreover, the remaining two elements of a well-grounded claim 
must also be satisfied in a case based on aggravation.  
Maxson.  Although the veteran states that his migraines have 
continued since service, the first element of a well-grounded 
claim requires medical evidence of current disability.  
Maxson, Caluza.  Further, the final element, a nexus or link 
to service, also generally requires medical evidence.  Id.  
This is true even where the veteran, as in this case, is 
competent to provide evidence of continuity; there still must 
be medical evidence of a nexus linking the continuing 
symptoms to current disability, unless the matter is entirely 
subject to lay observation.  Savage v. Gober, 10 Vet.App. 489 
(1997).  Because headaches may be due to any number of 
causes, satisfaction of this element solely by lay 
observation would be unlikely.

Additionally, the veteran was not furnished citation to the 
relevant legal authority pertaining to service connection by 
aggravation, which provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Where a preservice disability underwent an increase in 
severity during service, clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  38 C.F.R. 
§ 3.306(b) (1998).  However, this presumption, applies only 
to the element of service aggravation, and only after it has 
been demonstrated, at the merits stage, that a permanent 
increase in disability has occurred.  Maxson.  

In addition, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).Finally, the RO is advised that the 
Court has found that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran of 
the elements necessary to complete his 
application for service connection for 
migraine headaches, based on aggravation.  
He must be informed that, before deciding 
a claim on the merits, all of the elements 
of a well-grounded claim must be 
satisfied, and that the remaining elements 
of a well-grounded claim, in his 
circumstances, are:
(1) medical evidence that he currently has 
migraine headaches, best shown by medical 
records or a doctor's statement showing a 
diagnosis;
(2) competent evidence, most likely 
medical, that the increase in frequency 
and severity of symptomatology which he 
states occurred in service, represented a 
worsening of the underlying condition, and 
not merely intermittent flare-ups of 
symptoms; and
(3) medical evidence linking the severity 
of his current migraine headaches to an 
increase in severity that occurred in 
service; in other words, medical evidence 
that the current migraine disability is 
worse than the disability that preexisted 
service, and that the worsening occurred 
in service.  He must also be informed that 
his own statements are not likely to be 
sufficient to establish any of these 
elements noted above; that medical 
evidence is required.  

2.  The RO should also notify the 
appellant that he may submit any other 
additional evidence and argument in 
support of his claim.

3.  After providing the veteran a 
reasonable opportunity to respond, the RO 
should reconsider the claim, in light of 
the additional evidence, if any, which has 
been received.  If the claim is well-
grounded, the RO must comply with the duty 
to assist.  If the decision remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, which 
informs the veteran of the reasons for the 
denial of his claim; i.e., if the claim is 
not well-grounded, he must be informed of 
the missing element(s).  In addition, he 
must be informed of the underlying law and 
regulations pertaining to service 
connection based on aggravation, set forth 
in 38 U.S.C.A. § 1153 (West 1991) and 
38 C.F.R. § 3.306 (1998).  

After completion of the requested development, the veteran and 
his representative should be afforded an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



